DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-4, 6, 7, 10 and 12-17 are pending in the instant invention.  According to the Amendments to the Claims, filed February 15, 2022, claims 2-4, 6 and 15 were amended and claims 5, 8, 9 and 11 were cancelled.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/064649, filed December 10, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/597,962, filed December 13, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on February 15, 2022, is acknowledged: a) Group II - claims 2-4, 6 and 15; and b) substituted imidazo[1,2-c]quinazoline of Formula I - p. 41, Table 1, Example 18.
	Similarly, the inventor or joint inventor should note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted imidazo
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
[1,2-c]quinazolines of the Formula I, where R1 = -OC(R1a)3; and Z’ is shown 2a = -halo, respectively, which encompass the elected species, were found to be free of the prior art.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	Accordingly, the inventor or joint inventor should note that the examiner expanded scope of the instant Markush claim to further encompass substituted imidazo[1,2-c]-quinazolines of the Formula I, where Z’ is shown to the right; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on October 15, 2021.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	Consequently, the inventor or joint inventor should note that in the Non-Final Rejection, mailed on October 15, 2021, the instant Markush claim was restricted to substituted imidazo[1,2-c]quinazolines of the Formula I, where Z’ is shown to the left.
	Likewise, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on October 15, 2021.
	Next, the inventor or joint inventor should further note that this invention contains claims 1, 7, 10, 12-14, 16 and 17, drawn to nonelected inventions, without traverse, in the reply filed on February 15, 2022.  A complete reply to the Final Rejection may include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.02.
	Then, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on October 15, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed February 15, 
	Thus, a second Office action and prosecution on the merits of claims 2-4, 6 and 15 is contained within.

New Claim Objections

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound of Formula I:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula I
or a pharmaceutically acceptable salt thereof,
wherein:
	R1 is F, Br, OC(R1a)3, or morpholino; or
	R1 is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
;

	each R1a is independently H or F;
	each R’ is independently H or CH3;
	Z’ is CH2-phenyl, wherein the phenyl is optionally substituted with 1 or 2 R2a substituents;

	each R2a is independently halogen, C1-5 alkyl, CH2-piperazin-1-yl, CH2-phenyl, C(O)R2i, N(R2c)2, OH, pyrrolidin-1-yl, piperidin-1-yl, piperazin-1-yl, phenyl, pyridinyl, pyrazin-2-yl, pyrimidinyl, benzo[c][1,2,5]oxadiazol-4-yl, or benzo[c][1,2,5]oxadiazol-5-yl;
	wherein each C1-5 alkyl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of F, OH, and morpholin-4-yl;
	wherein each pyrrolidin-1-yl and piperidin-1-yl is optionally and independently substituted with 1 R2d substituent;
	wherein each piperazin-1-yl is optionally and independently substituted with 1 R2e substituent;
	wherein each phenyl is optionally and independently substituted with 1 R2b substituent; and
	wherein each pyridinyl is optionally and independently substituted with 1 R2g substituent;

	each R2b is independently OCH3 or 4-[CH(CH3)morpholin-4-yl];
	each R2c is independently H or CH3;
	each R2d is independently morpholin-4-yl;
	each R2e is independently CH2C(O)CH3, phenyl, pyrimidin-2-yl, or benzo[d]oxazol-2-yl, wherein each phenyl is optionally and independently substituted with 1 R2f substituent;
	each R2f is independently OCH2CH2OCH3;
	each R2g is independently F, CF3, or morpholin-4-yl; and
	each R2i is independently NH-CH2CH2-morpholin-4-yl, NH-CH2CH(morpholin-4-yl)(pyridin-3-yl), NH-(1,1-cyclopropylene)-phenyl, NH-phenyl, NH-pyridinyl, NH-(1-methylbenzo[d]imidazol-2-yl), or 5-(CH2-morpholin-4-yl)-1,3,4-oxadiazol-2-yl.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound selected from the group consisting of:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
,
, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale
,

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
, 
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale
,

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
,

    PNG
    media_image20.png
    200
    400
    media_image20.png
    Greyscale
, 
    PNG
    media_image21.png
    200
    400
    media_image21.png
    Greyscale
,

    PNG
    media_image22.png
    200
    400
    media_image22.png
    Greyscale
, 
    PNG
    media_image23.png
    200
    400
    media_image23.png
    Greyscale
,

    PNG
    media_image24.png
    200
    400
    media_image24.png
    Greyscale
, 
    PNG
    media_image25.png
    200
    400
    media_image25.png
    Greyscale
,

    PNG
    media_image26.png
    200
    400
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    200
    400
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    200
    400
    media_image28.png
    Greyscale
,

    PNG
    media_image29.png
    200
    400
    media_image29.png
    Greyscale
, 
    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale
, ,

    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale
, 
    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale
,

    PNG
    media_image33.png
    200
    400
    media_image33.png
    Greyscale
, 
    PNG
    media_image34.png
    200
    400
    media_image34.png
    Greyscale
,

    PNG
    media_image35.png
    200
    400
    media_image35.png
    Greyscale
, 
    PNG
    media_image36.png
    200
    400
    media_image36.png
    Greyscale
, 
    PNG
    media_image37.png
    200
    400
    media_image37.png
    Greyscale
,

    PNG
    media_image38.png
    200
    400
    media_image38.png
    Greyscale
, 
    PNG
    media_image39.png
    200
    400
    media_image39.png
    Greyscale
, 
    PNG
    media_image40.png
    200
    400
    media_image40.png
    Greyscale
,

    PNG
    media_image41.png
    200
    400
    media_image41.png
    Greyscale
, 
    PNG
    media_image42.png
    200
    400
    media_image42.png
    Greyscale
,

    PNG
    media_image43.png
    200
    400
    media_image43.png
    Greyscale
, 
    PNG
    media_image44.png
    200
    400
    media_image44.png
    Greyscale
,

    PNG
    media_image45.png
    200
    400
    media_image45.png
    Greyscale
, 
    PNG
    media_image46.png
    200
    400
    media_image46.png
    Greyscale
,

    PNG
    media_image47.png
    200
    400
    media_image47.png
    Greyscale
, 
    PNG
    media_image48.png
    200
    400
    media_image48.png
    Greyscale
,

    PNG
    media_image49.png
    200
    400
    media_image49.png
    Greyscale
, 
    PNG
    media_image50.png
    200
    400
    media_image50.png
    Greyscale
, 
    PNG
    media_image51.png
    200
    400
    media_image51.png
    Greyscale
,

    PNG
    media_image52.png
    200
    400
    media_image52.png
    Greyscale
, 
    PNG
    media_image53.png
    200
    400
    media_image53.png
    Greyscale
, 
    PNG
    media_image54.png
    200
    400
    media_image54.png
    Greyscale
,

    PNG
    media_image55.png
    200
    400
    media_image55.png
    Greyscale
, 
    PNG
    media_image56.png
    200
    400
    media_image56.png
    Greyscale
, 
    PNG
    media_image57.png
    200
    400
    media_image57.png
    Greyscale
,

    PNG
    media_image58.png
    200
    400
    media_image58.png
    Greyscale
, 
    PNG
    media_image59.png
    200
    400
    media_image59.png
    Greyscale
, 
    PNG
    media_image60.png
    200
    400
    media_image60.png
    Greyscale
,

    PNG
    media_image61.png
    200
    400
    media_image61.png
    Greyscale
, 
    PNG
    media_image62.png
    200
    400
    media_image62.png
    Greyscale
, 
    PNG
    media_image63.png
    200
    400
    media_image63.png
    Greyscale
,

    PNG
    media_image64.png
    200
    400
    media_image64.png
    Greyscale
, 
    PNG
    media_image65.png
    200
    400
    media_image65.png
    Greyscale
, 
    PNG
    media_image66.png
    200
    400
    media_image66.png
    Greyscale
,

    PNG
    media_image67.png
    200
    400
    media_image67.png
    Greyscale
, and 
    PNG
    media_image68.png
    200
    400
    media_image68.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2-4, 6 and 15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Harris, et al. in US 8,435,994.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	The instant invention recites a substituted imidazo[1,2-c]quinazoline of the Formula I, shown to the left, where R1 = -OC(R1a)3, wherein, at each occurrence, R1a = -H; and Z1 is shown to the right, wherein at each occurrence, R2a = -H, and/or a pharmaceutical composition thereof, as an adenosine A2A receptor antagonist.

    PNG
    media_image69.png
    200
    400
    media_image69.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	Harris, et al. (US 8,435,994), as cited in the Non-Final Rejection, mailed on October 15, 2021, teaches a substituted imidazo[1,2-c]quinazoline of the Formula I, shown to the right, where R1 = -H; and Z1 is shown to the left, wherein at each occurrence, R2a = -H, and/or a pharmaceutical composition thereof, as an adenosine A2A receptor antagonist [column 66 - column 67, Example 24, Compound 62; and pharmaceutical compositions - column 3, lines 15-18].  Similarly, in the genus disclosure, Harris teaches that -OCH3 and -H are alternatively usable at R1 [for R1, see R1 is… H or… (C1-C6) alkoxy (column 40, lines 52-54)].
	The inventor or joint inventor should note that the only difference between the instantly recited substituted imidazo[1,2-c]quinazoline of the Formula I, and/or pharmaceutical composition thereof, and Harris’s substituted imidazo[1,2-c]quinazoline, and/or pharmaceutical composition thereof, is R1 is -OCH3 in the instantly recited substituted imidazo[1,2-c]quinazoline of the Formula I, and/or pharmaceutical composition thereof, whereas R1 is -H in Harris’s substituted imidazo[1,2-c]quinazoline, and/or pharmaceutical composition thereof.
	Likewise, the inventor or joint inventor should further note that in the chemical arts, it is widely accepted that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness.  {See Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., No. 06-1329, slip op. at 9 (Fed. Cir. June 28, 2007) (quoting In re Dillon, 919 F.2d 688, 692 [16 USPQ2d 1897] (Fed. Cir. 1990) (en banc)); and In re Papesch, 315 F.2d 381 [137 USPQ 43] (C.C.P.A. 1963)}.
	Consequently, since: a) Harris teaches a substituted imidazo[1,2-c]quinazoline, where R1 is -H, and/or a pharmaceutical composition thereof; b) Harris teaches a substituted imidazo[1,2-c]quinazoline, where -OCH3 and -H are alternatively usable at R1, and/or a pharmaceutical composition thereof; and c) the courts have recognized that [S]tructural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions or compounds, creates a prima facie case of obviousness, one having ordinary skill in the art, before the effective filing date of the recited invention, would have been motivated to utilize the teachings of Harris and replace the -H at R1 in Harris’s substituted imidazo[1,2-c]quinazoline, with an alternatively usable -OCH3, and/or formulate a pharmaceutical composition thereof, with a reasonable expectation of success and similar therapeutic activity, rendering claims 2-4, 6 and 15 obvious.
	Next, the inventor or joint inventor should further note that this invention currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention, absent any evidence to the contrary.
	Then, the inventor or joint inventor should further note that the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention is advised.


New Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable species and is commonly formatted as: selected from the group consisting of A, B and C.  However, the phrase Markush claim, as used herein, means any claim that recites a list of alternatively useable species, regardless of format.
	A Markush claim may be rejected under the judicially-created basis that it contains an improper Markush grouping of alternatives when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a single structural feature, or (2) the species do not share a common use.
	The members of a Markush group may share a single structural feature when they belong to the same recognized physical or chemical class, or to the same art-recognized class.
	Similarly, the members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.
	The inventor or joint inventor should note that claims 2-4, 6 and 15 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.  The improper Markush grouping includes species of the claimed invention that do not share both a single structural feature and a common use that flows from the single structural feature.
	Likewise, the inventor or joint inventor should note that The members of the improper Markush grouping do not share a single structural feature and/or a common use that flows from the single structural feature for the following reason: the substituted imidazo[1,2-c]quinazolines of the Formula I, as recited in claim 2, do not consist of individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature.  See MPEP § 803.02.
	Next, the inventor or joint inventor should note that the rejection of the claims under the judicially-created basis that they contain an improper Markush grouping of alternatives will be maintained until (1) the claims are amended to recite individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature, or (2) the inventor or joint inventor presents a sufficient showing under 37 CFR 1.132 that the species recited in the alternative of the claims, in fact, share a single structural feature and a common use.  See MPEP § 803.02.
	Moreover, the inventor or joint inventor should note that this is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1) [emphasis provided].

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
	In order to compact prosecution and in accord with MPEP § 803.02, the examiner suggests the inventor or joint inventor amend the scope of the substituted imidazo[1,2-c]-quinazolines of the Formula I to recite substituted imidazo[1,2-c]quinazolines of the Formula I, where Z’ is shown to the left above, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed February 15, 2022, necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, 

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624